Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Claims 1-20 are pending. 1-20 have been examined. Claims 1-20 have been rejected. 

Response to Arguments
The 35 USC 101 rejections of claims 8-14 have been withdrawn in light of amendments to claim 8.

Applicant’s arguments with respect to claims 1-2, 4, 7-9, 11, 14-16, and 18 have been considered but are moot because the new ground of rejections comprising the existing reference and an additional reference are relied on for any teaching or matter specifically challenged in the argument regarding new amendments in the independent claims 1, 8, and 15.

Claims 3, 5-6, 10, 12-13, 17, and 19-20 argued patentable for depending on independent claims 1, 8, and 15, respectively, also remain rejected.

Claim Objections
Claim 1 recites limitation “a second output logic signal configured to a second valid state.” It is objected to because the phrase “configured to a second valid state” does not quite make sense. Immediately preceding this limitation, the claim recites “a first output logic signal configured to generate a first valid state.” The phrase “configured to generate” makes more generate a second valid state” and interprets this limitation as such.
Claims 8 and 15 recite analogous limitations, and they are objected to for the same reasons.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 7-11, and 14-18 are rejected under 35 U.S.C. 103 as being unpatentable over Schubert et al. (US 2005/0010880) in view of Schelle et al. (US 2017/0115348).

Claim interpretation of claims 3, 10, and 17: These claims recite “the data packet start signal is valid when the data valid signal is associated with a first beat of a data packet, wherein the control not data signal is valid when the data packet start signal is active.” This limitation as written can be interpreted that “the control not data signal” is functionally equivalent or identical to “the data packet start signal because “the control not data signal” transitions corresponding to “the data packet start signal”.”

As per claim 1, Schubert teaches computer-implemented method for handling simulation of logic under test, the computer-implemented method comprising:

identifying an existing set of input logic signals of the logic under test, the set of input logic signals including a first input logic signal (¶ 0135-0136, Schubert teaches the basic instrument processing examining the DUT and generate design instrumentation circuit, DIC, based on signals from the DUT to generate output logic signals; for example, in ¶ 0258 Schubert teaches using a design with inputs i1, i2 and output out, identifying input in1 to generate output =  (in1&gt; in2));
generating, by the system, second logic that is configured to create a set of output logic signals based on the identified existing set of input logic signals of the logic under test, the set of output logic signals including a first output logic signal configured to generate a first valid state in response to the first input logical state being associated with a data beat (¶ 0135-0136, Schubert teaches the basic instrument processing examining the DUT and generate design instrumentation circuit, DIC, based on signals from the DUT to generate output logic signals; this design instrumentation circuit corresponds to the second logic to be created as claimed; for example, in ¶ 0258 Schubert teaches using a design with inputs i1, i2 and output out, identifying input in1 to generate output =  (in1&gt; in2));
rebuilding, by the system, the simulation model based, at least in part, on the second logic (¶ 0135-0136, Fig. 1B element 104; Schubert teaches incorporating the DIC with DUT to as a whole new design);
examining, by the system, a netlist of the rebuilt simulation model to identify the set of output logic signals created by the second logic (¶ 0297-0298; Schubert teaches designing a 
executing, by the system, a simulation based on the rebuilt simulation model (¶ 0153, 026; Schubert teaches performing simulation of the HDL description comprising DIC and DUT HDL description); and
generating, by the system, during the execution of the simulation, a bus trace that is configured to capture at least the identified set of output logic signals (¶ 0298-0299; Schubert teaches capturing values of a data bus 918 in this example, corresponding to a bus trace that is configured to capture at least the identified set of output logic signals).
	Schubert does not teach:
a second output logic signal configured to a second valid state in response to the first output logic signal being active;
However, Schelle teaches:
a second output logic signal configured to a second valid state in response to the first output logic signal being active  (¶ 0016, 0025-0026, 0029; Schelle teaches providing signals comprising signals VALID and READY and using either VALID or READY to identify the start position of data transaction; the VALID signal is mapped to the data packet start signal is valid, which corresponds to output logic signal being active, when the data valid signal is associated with a first beat of a data packet).
Schubert and Schelle are analogous art because they are in the same field of circuit design and validation. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Schubert and Schelle. One of ordinary skill in the art would have been motivated to make such a combination because Schelle’s would have helped identify transaction-levels events for a particular protocol from the data structures (Schelle ¶ 0029).

As per claim 2, Schubert and Schelle in combination teach the computer-implemented method of claim 1, Schubert further teaches wherein the existing set of input logic signals includes a data beat signal, a data valid signal, and a clock signal (¶ 0297-0299, 0304; Schubert teaches an example of circuit/logic to sample data of the signals; data bus 918 as illustrated in Fig. 9 are sampled to register output 916, driven by tri-state buffer 906 enabled by signal 914 and stored in storage 908; the data bus to be sampled corresponds a data beat signal, see instant application’s specification ¶ 0050; enable signal 914 that drive valid data to be stored corresponds to a data valid signal; register and storage inherently require clock signals to perform, which is explained in ¶ 0304). 

As per claim 3, Schubert and Schelle in combination teach the computer-implemented method of claim 1, 
Schelle further teaches:
the set of output logic signals created by the second logic includes a data packet start signal and a control not data signal, wherein the data packet start signal is valid when the data valid signal is associated with a first beat of a data packet, wherein the control not data signal is valid when the data packet start signal is active (¶ 0016, 0025-0026, 0029; Schelle teaches providing signals comprising signals VALID and READY and using either VALID or READY to identify the start position of data transaction; the VALID signal is mapped to the data packet start signal is valid when the data valid signal is associated with a first beat of a data packet; since either VALID or READY can be used for the same function of identifying the start position of data transaction, READY signal is functionally equivalent to VALID and can be used as the control not data signal).

As per claim 4, Schubert and Schelle in combination teach the computer-implemented method of claim 1, Schubert further teaches wherein the generating of the second logic 

As per claim 7, Schubert and Schelle in combination teach the computer-implemented method of claim 1, Schubert teaches wherein the second logic is implemented as a VHDL wrapper (¶ 0085, 0253; Schubert teaches DIC function simulation model comprises HDL wrapper files, wherein HDL can be VHDL).

As per claim 8, these limitations have already been discussed in claim 1. They are, hence, rejected for the same reasons.

As per claim 9, these limitations have already been discussed in claim 2. They are, hence, rejected for the same reasons.

As per claim 10, these limitations have already been discussed in claim 3. They are, hence, rejected for the same reasons.

As per claim 11, these limitations have already been discussed in claim 4. They are, hence, rejected for the same reasons.

As per claim 14, these limitations have already been discussed in claim 7. They are, hence, rejected for the same reasons.

As per claim 15, these limitations have already been discussed in claim 1. They are, hence, rejected for the same reasons.

As per claim 16, these limitations have already been discussed in claim 2. They are, hence, rejected for the same reasons.

As per claim 17, these limitations have already been discussed in claim 3. They are, hence, rejected for the same reasons.

As per claim 18, these limitations have already been discussed in claim 4. They are, hence, rejected for the same reasons.

Claims 5-6, 12-13, and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Schubert et al. in view of Schelle et al. as applied to claims 1, 8, and 15 above, and further in view of Long et al. (US 5,237,361) and Lakhanpal et al. (US 7,254,115).

As per claim 5, Schubert and Schelle do not teach the computer-implemented method of claim 1, wherein the generating of the bus trace comprises generating an All Events Trace (AET) for a system bus, wherein the method further comprises:
reading the identified signals that are captured by the AET for the system bus; and 
decoding bus transactions of the system bus based on the reading.
	However, Long teaches:

Schubert, Schelle, and Long are analogous art because they are in the same field of circuit design and simulation. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Schubert, Schelle, and Long. One of ordinary skill in the art would have been motivated to make such a combination because Long’s teachings would have provided a record of what has happened to all or a subset of the facilities by monitoring a simulation bus (Atstract).
	Schubert, Schelle, and Long do not teach:	
	
reading the identified signals that are captured by the AET for the system bus; and
	decoding bus transactions of the system bus based on the reading.
	However, Lakhanpal teaches:
reading the identified signals that are captured for the system bus (col. 1 line 59 – col. 2 line 30, col. 4 line 32-44; Lakhanpal teaches capturing a bus information and decoding its transaction by logic analysis; this teaching means the identified signals are read); and
	decoding bus transactions of the system bus based on the reading (col. 1 line 59 – col. 2 line 30, col. 4 line 32-44; Lakhanpal teaches decoding transactions of the bus based on the reading).
Schubert, Schelle, Long, and Lakhanpal are analogous art because they are in the same field of circuit simulation and analysis. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Schubert, Schelle, Long, and Lakhanpal. One of ordinary skill in the art would have been motivated to make such a combination because Lakhanpal’s teachings would have provided an intelligent analysis tool that interprets bus protocols and associates request packets and response packets on a split-transaction bus (col. 1 lines 16-20).

As per claim 6, Schubert, Schelle, Long, and Lakhanpal in combination teach the computer-implemented method of claim 5, Lakhanpal teaches further comprising:
presenting the decoded bus transactions as a text listing of bus activity to a user, wherein the test listing includes cycle times of the bus transactions taking place on the system bus (col. 4 line 32-44, col. 5 lines 44-67; Lakhanpal teaches decoding bus transactions comprising timestamps, corresponding to cycle times, for display to user).

As per claim 12, these limitations have already been discussed in claim 5. They are, hence, rejected for the same reasons.

As per claim 13, these limitations have already been discussed in claim 6. They are, hence, rejected for the same reasons.

As per claim 19, these limitations have already been discussed in claim 5. They are, hence, rejected for the same reasons.

As per claim 20, these limitations have already been discussed in claim 6. They are, hence, rejected for the same reasons.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CUONG V LUU whose telephone number is (571)272-8572.  The examiner can normally be reached on Monday-Friday 8:30-5:00.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rehana Perveen, can be reached on (571)272-3676.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300, an inquiry of a general nature or relating to the status of this application should be directed to the TC2100 Group receptionist: 571-272-2100.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/CUONG V LUU/Examiner, Art Unit 2148                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                     /REHANA PERVEEN/Supervisory Patent Examiner, Art Unit 2148